Case: 13-15127    Date Filed: 06/19/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15127
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:03-cr-00123-WS-M-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CLIFTON LASHAWN FRAZIER,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (June 19, 2014)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Clifton Lashawn Frazier in

this appeal, has moved to withdraw from further representation of the appellant and
              Case: 13-15127     Date Filed: 06/19/2014    Page: 2 of 2


has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Frazier has filed a pro se response. Our independent review

of the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

judgment revoking Frazier’s supervised release and his resulting sentence are

AFFIRMED.




                                          2